United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Cory H. Fleming, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1505
Issued: April 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 15, 2016 appellant, through counsel, filed a timely appeal from a June 1, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of total
disability on or after June 27, 2015 due to her March 4, 2015 employment injury.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 20, 2015 appellant, then a 60-year-old part-time flexible city carrier, filed a
traumatic injury claim (Form CA-1) alleging that on March 4, 2015 she sustained cracked ribs,
leg pain, and back pain when her postal vehicle was rear-ended by another vehicle.3 She stopped
work on March 4, 2015 and received continuation of pay from March 4 to April 18, 2015.
In a duty status report (Form CA-17) dated March 30, 2015, Dr. Neal L. Shealy, an
attending Board-certified family practitioner, listed the date of injury as March 4, 2015 and
diagnosed rib fracture due to the March 4, 2015 injury. He opined that appellant was totally
disabled from work.4
On April 28, 2015 OWCP accepted that appellant sustained a “closed fracture of rib(s),
unspecified, left.” Appellant received disability compensation on the daily rolls for the period
April 19 to May 29, 2015.
On April 29, 2015 appellant was assigned a field nurse in order to help facilitate her
return to work.
On May 29, 2015 Dr. Shealy opined that appellant could not perform her regular work,
but could work for eight hours per day with restrictions including standing for up to one hour per
day and lifting, pushing, and pulling up to five pounds. Appellant could not engage in twisting
or reaching above her shoulders, and her bending, stopping, squatting, kneeling, and climbing
activities were limited due to pain.
Appellant began working in a light-duty position as a modified part-time flexible city
carrier for the employing establishment on June 11, 2015. The physical requirements of the
position were within the work restrictions recommended by Dr. Shealy.5
On June 25, 2015 Dr. Shealy provided handwritten responses to several questions posed
by the field nurse assigned to appellant’s case. In response to the question of whether appellant’s
condition continued to improve, he reported that her condition seemed to have leveled off
without much improvement over the last few visits. Dr. Shealy indicated that he recommended a
functional capacity evaluation and, regarding the projected length of time until appellant could
return to regular duty, he noted, “Pending capacity.” In response to the question of whether there
were “other conditions related to or aggravated by this injury that needed to be considered,” he
indicated that appellant’s “knee and back were apparently aggravated.”
In a work restrictions form report completed on June 25, 2015, Dr. Shealy checked a box
marked “No” indicating that appellant was incapable of performing her usual job without
restrictions and noted, “[Right] knee pain, low back pain, and thoracic pain.” He also checked a
3

In the year prior to her March 4, 2015 accident, appellant worked as a part-time flexible city carrier for an
average of 31 hours per week.
4

A report of March 4, 2015 x-ray testing showed “nondisplaced rib fractures.”

5

The position primarily involved answering telephones.

2

box marked “No” indicating that appellant was unable to work eight hours per workday without
physical restrictions and noted, “[Patient] attempted but [was] unable to tolerate due to increased
pain.” In response to a question regarding how long the work restrictions would apply,
Dr. Shealy noted, “Will have functional capacity evaluated.” He also checked a box marked
“Yes” indicating that appellant was capable of working within the strength level of “Sedentary.”
Appellant stopped work on June 27, 2015.
Dr. Shealy arranged for appellant to undergo a functional capacity evaluation on
July 20, 2015. The findings of the evaluation reflected that appellant demonstrated the ability to
function in the medium physical category with the capacity to lift up to 30 pounds, carry up to 20
pounds, push up to 30.67 pounds of force, and pull up to 28.67 pounds of force.
In a report dated July 28, 2015, Dr. Shealy noted that according to the recent functional
capacity evaluation appellant had demonstrated the capacity to meet the physical demand
requirements of a city carrier based on the job description provided.
On August 7, 2015 appellant filed a claim for compensation (Form CA-7) claiming that
she was totally disabled from work for the period June 27 to August 7, 2015 due to her March 4,
2015 employment injury. In connection with this claim, she submitted an August 3, 2015 note in
which a person with an illegible signature indicated that she could return to work on
September 3, 2015.
In an August 20, 2015 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of her claim for total disability compensation beginning
June 27, 2015. It provided appellant 30 days from the date of the letter to submit such evidence.6
By decision dated September 22, 2015, OWCP denied appellant’s claim for
compensation for total disability on or after June 27, 2015 due to her March 4, 2015 employment
injury. It found that appellant had not submitted a report with a rationalized medical opinion
showing that she had such disability due to her March 4, 2015 employment injury.
On March 7, 2016 appellant, through counsel, requested reconsideration of OWCP’s
September 22, 2015 decision. Counsel asserted that appellant’s recurrence of total disability
claim had been established by the reports of Dr. Charles Nivens, an attending Board-certified
physical medicine and rehabilitation physician.
Appellant submitted the findings of diagnostic testing from mid-to-late 2016, including
August 3, 2015 x-rays of her chest and right ankle which showed no acute pathology. She also
submitted several reports of diagnostic tests from March 4, 2015 as well as physician assistant
progress reports, physical therapy notes, laboratory testing reports, and hospital admission and
discharge slips dated between early-2015 and mid-2016. In reports dated from July to
September 2015, a person with an illegible signature diagnosed back pain, right radicular pain,
right ankle pain, and right knee pain.

6

Appellant did not submit any additional evidence within the time allotted by the letter.

3

In a work restrictions form report completed on July 27, 2015, Dr. Shealy checked a box
marked “No” indicating that appellant was incapable of performing her usual job without
restrictions and added the explanatory notation, “Back pain, right knee pain -- pain radiates down
[right] buttock].” He also checked a box marked “No” indicating that appellant was unable to
work eight hours per workday with physical restrictions and added the notation, “Requires a cane
for ambulation.” In response to a question regarding how long the work restrictions would
apply, Dr. Shealy noted, “Unknown.” He also checked a box marked “Yes” indicating that
appellant was capable of working within the strength level of “Sedentary.”
In several reports dated September 2015 to February 2016, Dr. Nivens discussed his
treatment of appellant’s low back condition with steroid injections. He diagnosed several low
back conditions including degenerative disc disease and spondylosis.
In a June 1, 2016 decision, OWCP denied modification of its September 22, 2015
decision denying appellant’s claim for a recurrence of total disability on or after June 27, 2015
due to her March 4, 2015 employment injury. It noted that none of the new medical reports
submitted by appellant contained a rationalized medical opinion establishing that she had such
disability due to her March 4, 2015 employment injury.
LEGAL PRECEDENT
When an employee, who is disabled from the job he or she held when injured due to
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that he or she can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he or she cannot perform such light duty. As part of this burden the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.7
The medical evidence required to establish a causal relationship between a claimed
period of disability and an employment injury is rationalized medical opinion evidence. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8

7

S.F., 59 ECAB 525 (2008); Terry R. Hedman, 38 ECAB 222 (1986). 20 C.F.R. § 10.5(x) provides, “Recurrence
of disability means an inability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness. This term also means an inability to work that takes place
when a light-duty assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such an assignment are
altered so that they exceed his or her established physical limitations.”
8

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

ANALYSIS
OWCP accepted that on March 4, 2015 appellant sustained a “closed fracture of rib(s),
unspecified, left” due to a vehicular accident at work. She stopped work on March 4, 2015.
Appellant received continuation of pay from March 4 to April 18, 2015 and disability
compensation on the daily rolls from April 19 to May 29, 2015. Appellant returned to light-duty
work as a modified part-time flexible city carrier on June 11, 2015. The physical requirements
of the position were within the work restrictions recommended by Dr. Shealy, the attending
physician.9 Appellant stopped working in her light-duty position on June 27, 2015 and filed a
Form CA-7 claiming a recurrence of total disability beginning that day due to her March 4, 2015
employment injury.
The Board finds that appellant did not submit sufficient medical evidence to establish a
recurrence of total disability on or after June 27, 2015 due to her March 4, 2015 employment
injury.
Appellant submitted a June 25, 2015 work restrictions form report in which Dr. Shealy
checked a box marked “No” indicating that she was incapable of performing her usual job
without restrictions and noted, “[Right] knee pain, low back pain, and thoracic pain.” Dr. Shealy
also checked a box marked “No” indicating that appellant was unable to work eight hours per
workday with physical restrictions and added the notation, “[Patient] attempted but [was] unable
to tolerate due to increased pain.”10 He checked a third box marked “Yes” indicating that
appellant was capable of working within the strength level of “Sedentary.”
In a July 27, 2015 work restrictions form report, Dr. Shealy checked a box marked “No”
indicating that appellant was incapable of performing her usual job without restrictions and
noted, “Back pain, right knee pain -- pain radiates down [right] buttock].” He checked a box
marked “No” indicating that appellant was unable to work eight hours per workday with physical
restrictions and added the notation, “Requires a cane for ambulation.”11 Dr. Shealy also checked
a box marked “Yes” indicating that appellant was capable of working within the strength level of
“Sedentary.”
The Board notes that the submission of these reports of Dr. Shealy do not establish
appellant’s claim for a recurrence of total disability on or after June 27, 2015 due to her March 4,
2015 employment injury because these reports do not contain a clear opinion that appellant had
total disability on or after June 27, 2015, causally related to her March 4, 2015 employment
injury. The Board has held that medical evidence which does not offer a clear opinion relating an
employee’s condition to employment factors is of limited probative value on the issue of causal
9

On May 29, 2015 Dr. Shealy opined that appellant could not perform her regular work, but he indicated that she
could work for eight hours per day with restrictions including standing for up to one hour per day and lifting,
pushing, and pulling up to five pounds. Appellant could not engage in twisting or reaching above her shoulders, and
her bending, stopping, squatting, kneeling, and climbing activities were limited due to pain.
10

In response to a question regarding how long the work restrictions would apply, Dr. Shealy noted, “Will have
functional capacity evaluated.”
11

In response to a question regarding how long the work restrictions would apply, Dr. Shealy noted, “Unknown.”

5

relationship.12 Although Dr. Shealy indicated that appellant was disabled from all work, he
appeared to relate this disability to several conditions that have not been accepted as related to the
March 4, 2015 work accident, including low back pain, thoracic pain, right knee pain, and pain
radiating from the back to the right buttock. Dr. Shealy did not provide any notable discussion of
appellant’s accepted condition, “closed fracture of rib(s), unspecified, left,” or of the findings on
physical examination and diagnostic testing, and his unrationalized opinion on disability appears to
be primarily based on appellant’s reported intolerance to work rather than on any objective
findings. Medical rationale relating appellant’s claimed disability on or after June 27, 2015 to the
March 4, 2015 employment injury is especially necessary in the present case as Dr. Shealy
provided work restrictions on May 29, 2015 which were consistent with the light-duty work she
returned to on June 11, 2015. He also indicated in another June 25, 2015 report that appellant’s
medical condition seemed to have leveled off over the past few visits. Moreover, Dr. Shealy’s
opinion on appellant’s disability, as expressed in his June 25 and July 27, 2015 reports, is
equivocal in that he checked a box marked “Yes” indicating that appellant was capable of
working within the strength level of “Sedentary.”13 The Board has held that an opinion which is
equivocal in nature is of limited probative value regarding the issue of causal relationship.14
In several reports dated between September 2015 and February 2016, Dr. Nivens, an
attending physician, diagnosed several low back conditions including degenerative disc disease
and spondylosis. These reports do not establish appellant’s claim for a recurrence of total
disability on or after June 27, 2015 due to her March 4, 2015 employment injury because
appellant’s case has not been accepted for a back condition. Dr. Nivens did not provide a
rationalized medical opinion establishing such a connection between a work-related back
condition and the claimed recurrence of total disability.
Appellant submitted several physician assistant progress reports and physical therapy
notes discussing her medical condition which were dated between early-2015 and mid-2016.
However, under FECA, the report of nonphysicians, including physician assistants or physical
therapists, do not constitute probative medical evidence.15 Appellant also submitted an August 3,
2015 note in which a person with an illegible signature indicated that she could return to work on
September 3, 2015, but there is no indication that this note was produced by a physician such
that it would constitute medical evidence. In addition, the note does not provide a cause for
appellant’s disability.
On appeal appellant contends that she continues to suffer back and right knee pain. The
Board notes that her claim has not been accepted for a back or right knee condition and the
medical evidence does not otherwise show that she had such a work-related condition that caused
disability on or after June 27, 2015 due to her March 4, 2015 employment injury.
12

See Charles H. Tomaszewski, 39 ECAB 461 (1988).

13

The Board further notes that, shortly after he produced these reports, Dr. Shealy produced a July 28, 2015
report in which he noted, “According to the recent functional capacity evaluation [appellant] has demonstrated the
capacity to meet the physical demand requirements of a city carrier based on the job description provided.”
14

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962); James P. Reed, 9 ECAB 193, 195 (1956).

15

C.E., Docket No. 14-710 (issued August 11, 2014); L.L., Docket No. 13-829 (issued August 20, 2013).

6

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of total disability on or after June 27, 2015 due to her March 4, 2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the June 1, 2016 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 21, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

